DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 06/24/2022.
Claims 1-2 and 5-20 have been amended and claims 3-4 have been canceled.


Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an information code reader comprising each of the following limitations:
A first illumination unit configured to radiate visible light having a visible light wavelength band;
A second illumination unit configured to radiate light in a predetermined second wavelength band different from the visible light wavelength band;
A first image acquisition unit configured to capture an information code in a state where the visible light is radiated by the first illumination unit, the information code having a code region in which a predetermined number of specific patterns are arranged;
A second image acquisition unit configured to acquire an information code while the second illumination unit radiates light in the second wavelength band;
A filter configured to be arranged according to an imaging range of the second image acquisition unit, the filter being configured to transmit light in the second wavelength band without transmitting visible light; and
A processor that performs a processor of: decoding an information code based on at least one of a first image acquired by the first image acquisition unit and a second image acquired by the second image acquisition unit, and setting, as an object to be decoded by the processor, either the first acquired image or the second acquired image, based on a result of an analyzation process applied to at least a part of the first acquired image and the second acquired image, the analyzation process including:
Extracting the specific patterns from each of the first acquired image and second acquired image, and setting, as the object to be decoded, one acquired image of the first acquired image or the second acquired image, the one acquired image having a number of extracted specific patterns that is larger than the number of extracted specific patterns in an another acquired image of the first acquired image or the second acquired image, wherein the processor processes the information code based on the one acquired image set a the object.
Regarding independent claim 5:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an information code reader comprising each and every one of the following limitations:
A first illumination unit configured to radiate visible light having a visible light wavelength band;
A second illumination unit configured to radiate light in a predetermined second wavelength band different from the visible light wavelength band;
A first image acquisition unit configured to capture an information code in a state where the visible light is radiated by the first illumination unit;
A second image acquisition unit configured to acquire an information code while the second illumination unit radiates light in the second wavelength band;
A filter configured to be arranged according to an imaging range of the second image acquisition unit, the filter being configured to transmit light in the second wavelength band without transmitting visible light; and
A processor that performs a processor of: decoding an information code based on at least one of a first image acquired by the first image acquisition unit and a second image acquired by the second image acquisition unit, and setting, as an object to be decoded by the processor, either the first acquired image or the second acquired image, based on a result of an analyzation process applied to at least a part of the first acquired image and the second acquired image, the analyzation process including:
Performing binarization on specific areas in the first acquired image and the second acquired image,
Performing a process of counting a number of changes to black or white along one of more scanning lines in the specific areas, and
Setting, as the object to be decoded, one acquired image of the first acquired image or second acquired image, the one acquired image having a larger number of changes than another acquired image of the first acquired image or the second acquired image, wherein the processor processes the information code based on the one quired image set as the object.
Claims 2 and 6-20 depend from claims 1 and 5, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA A GUDORF/           Primary Examiner, Art Unit 2876